                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION


UNITED STATES OF AMERICA                      )       DOCKET NO. 3:19CR35-RJC
                                              )
               v.                             )       MOTION FOR COURT
                                              )       RECUSAL
ROBERT McCOY, JR.                             )



       NOW COMES Defendant ROBERT McCOY, JR., by and through undersigned

counsel, pursuant to 28 U.S.C. §§455(a) and (b)(1), and hereby respectfully moves this

Honorable Court to recuse itself and transfer this case to a different judge.

       As is set forth below, Defendant does not allege that this Honorable Court is

personally biased against him or will be unfair. However, the procedural chronology of

this case gives the appearance that McCoy’s guilt of the criminal contempt has already

been decided against him by this Honorable Court. Therefore, Defendant respectfully

submits that this Honorable Court should disqualify itself from hearing this matter.

       In support of this motion, Defendant McCoy shows unto this Honorable Court as

follows:

       1. On May 23, 2019, McCoy and the government entered into a Pretrial Diversion

Agreement providing that the prosecution of McCoy for criminal contempt would be

deferred for six months or until the termination of the civil/bankruptcy case, whichever is

later, but in no event longer than 18 months. This agreement was solely between the

government and McCoy, and it provided various terms and conditions with which

McCoy was required to comply. The agreement provided that if McCoy violated these

conditions, “the United States Attorney may revoke or modify any conditions of this



                                 1
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 1 of 9
pretrial diversion program . . .” and further that “[t]he United States Attorney may at any

time within the period of your supervision initiate prosecution for this offense should you

violate any condition of this Agreement.” In such event, “the United States will furnish

you with notice specifying the condition of the Agreement which you have violated.” As

of December 20, 2019, the government had not given Defendant such notice.

       2. On December 20, 2019, this Honorable Court issued an Order in Civil Action

No. 3:18CV-630-KDB, following a show cause hearing held the previous day. The Order

stated that “the Court will refer this matter to the United States Attorney’s office—for a

second time—for criminal prosecution and an investigation into McCoy and Misty

McCoy’s perjurious and fraudulent conduct.” (emphasis added) Further, the Order stated

that the Court “has determined that probable cause exists to prosecute ROBERT

McCOY, JR. and MISTY McCOY for criminal contempt.” (emphasis added)

Additionally, the Order requested the U.S. Attorney to prosecute this matter and set a trial

date of March 9, 2020. Finally, the Order contained the following notification:

               You are advised that the essential facts constituting such criminal
               contempt are contained in the Order of the Bankruptcy Court
               Finding Certain Defendants in Civil Contempt, (Doc. No. 1-1), the
               Order and Supplemental Order Recommending Withdrawal of
               Reference, (Doc. No. 1-2), and the Orders by this Court regarding
               filing of your financial disclosures (Doc. Nos. 40, 48, 60),
               documents which accompany this Order. (emphasis added)

       3. Three days later, on December 23, 2019, the government filed a motion to lift

the stay of the criminal prosecution, alleging as its basis the fact that this Honorable

Court had issued a charge of criminal contempt, finding probable cause to prosecute

McCoy, and setting a trial date of March 9. (Document 25, ¶7).




                                 2
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 2 of 9
       4. On January 8, 2020, McCoy filed a brief in opposition to the government’s

motion to lift the stay. In that pleading, McCoy truthfully recited that he had complied

with the following specific conditions of pretrial diversion: complying with his pretrial

diversion officer’s supervision; payment of a $10,000 fine within 120 days; completion

of 160 hours of community service; and not violating any federal, state or local laws. As

to the remaining condition of compliance with the orders of the court in the

civil/bankruptcy case, McCoy pointed out that after entering into the Pretrial Diversion

Agreement, he had retained new counsel Robert Trobich to represent him in the

civil/bankruptcy case and that they had thereafter endeavored to produce all information

and documents ordered by the Court. (Document 26).

       5. On February 6, 2020, a “text only” Order was issued transferring this case from

Judge Conrad to Judge Bell.

       6. Later that day, this Honorable Court issued its Order granting the government’s

motion to lift the stay of the criminal case. In addressing McCoy’s arguments opposing

the motion to lift the stay, this Honorable Court stated as follows: “However, this Court,

in the underlying bankruptcy case, found the defendants in violation of Court orders for

filing ‘wholly inadequate’ financial statements on October 20, 2019, and November 26,

2019, among other things. (Case No. 3:18-cv-630, Doc. No. 60: Show Cause Order at 8-

9).” (emphasis added)

       7. On February 7, 2020, this Honorable Court issued a “text only” notice of

hearing, stating that this case was set for a bench trial on March 9.




                                 3
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 3 of 9
       8. As stated in this Honorable Court’s Order dated December 20 in Case No.

3:18-CV-630, in order for a defendant to be punished for a criminal contempt charge, the

alleged contempt must be proven beyond a reasonable doubt.

       9. Here, McCoy is set to be tried before this Honorable Court which has already

decided that probable cause exists to prosecute McCoy for criminal contempt. This is

inconsistent with the presumption of innocence. The Court has also stated that it has

referred the case to the U.S. Attorney for criminal prosecution and an investigation into

McCoy and Misty McCoy’s “perjurious and fraudulent conduct”. Finally, the Order of

December 20 notified McCoy of “the essential facts constituting such criminal

contempt”, citing various Orders issued by this Court which the Court has already

determined that McCoy violated. Defendant submits that the latter statement indicates

that the Court has already found that criminal contempt was committed.

       10. A criminal contempt proceeding is an independent criminal action and must

be conducted in accordance with the principles and rules applicable to criminal cases. In

Re Oliver, 333 U.S. 257, 68 S.Ct. 499, 92 L.Ed. 682 (1948); In Re Michael, 326 U.S. 224,

66 S.Ct. 78, 90 L.Ed. 30 (1945).

       11. “[I]t is certain that in proceedings for criminal contempt the defendant is

presumed to be innocent, he must be proved to be guilty beyond a reasonable doubt and

cannot be compelled to testify against himself.” Bloom v. Illinois, 391 us. 194, 205, 88

S.Ct. 1477, 1484, 20 L.Ed.2d 522 (1968), citing Gompers v. Buck's Stove & Range Co.,

221 U.S. 418, 444, 31 S.Ct. 492, 499, 55 L.Ed. 797 (1911). It has also been recognized

that the defendant in criminal contempt proceedings is entitled to a public trial before an

unbiased judge. Bloom v. Illinois, supra, 391 U.S. at 205 (citing In re Oliver, 333 U.S.




                                 4
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 4 of 9
257, 68 S.Ct. 499, 92 L.Ed. 682 (1948); Offutt v. United States, 348 U.S. 11, 75 S.Ct. 11,

99 L.Ed. 11 (1954));

          12. In Taylor v. Hayes, 418 U.S. 488, 500-502, 94 S.Ct. 2697, 2704, 41 L.Ed.2d

(1974), the Supreme Court held as follows:

                 Contemptuous conduct, though short of personal attack, may still
                 provoke a trial judge and so embroil him in controversy that he cannot
                 ‘hold the balance nice, clear, and true between the state and the
                 accused . . ..’ Tumey v. Ohio, 273 U.S. 510, 532, 47 S.Ct. 437, 444, 71
                 L.Ed. 749 (1927). In making this ultimate judgment, the inquiry must be
                 not only whether there was actual bias on respondent's part, but also
                 whether there was ‘such a likelihood of bias or an appearance of bias that
                 the judge was unable to hold the balance between vindicating the interests
                 of the court and the interests of the accused.’ Ungar v. Sarafite, 376 U.S.
                 575, 588, 84 S.Ct. 841, 849, 11 L.Ed.2d 921 (1964). ‘Such a stringent rule
                 may sometimes bar trial by judges who have no actual bias and who
                 would do their very best to weigh the scales of justice equally between
                 contending parties,’ but due process of law requires no less. In re
                 Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 625, 99 L.Ed. 942 (1955).


          13. “The due process requirement of disposition by an impartial judge is

threatened, not only when the contempt is of such a personal nature as to create actual

embroilment or the likelihood of personal engagement of the feelings of the trial judge,

but also when the judge adopts an adversary posture with respect to the alleged

contemnor, even if he has not been personally attacked.” U.S. v. Meyer, 462 F.2d 827,

841 (D.C. Cir. 1972), citing In re Murchison, 349 U.S. 133, 75 S.Ct. 623, 99 L.Ed. 942

(1955).

          14. In re Murchison concerned contempt convictions arising from a procedure by

which Michigan state judges were authorized to act as “one-man grand juries,” with

power to compel witnesses to appear before them in secret to testify about suspected

crimes. The Court held that “[h]aving been a part of that process a judge cannot be, in the




                                 5
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 5 of 9
very nature of things, wholly disinterested in the conviction or acquittal of those accused.

. . . Fair trials are too important a part of our free society to let prosecuting judges be trial

judges of the charges they prefer.” Id., 349 U.S. at 137. The Supreme Court reversed the

contempt convictions in that case and remanded for proceedings before a different judge.

A judge in such a situation may view the defendants, not from the vantage point of a

disinterested observer, but in an adversary posture. This raised a sufficient possibility of

bias to make disqualification necessary to preserve the integrity of the judiciary, even

though “[s]uch a stringent rule may sometimes bar trial by judges who have no actual

bias.” United States v. Meyer, supra, 462 F.2d at 841.

        15. Defendant in no way intends this Motion to impugn the integrity or fairness of

this Honorable Court. However, Defendant is seeking to fully exercise his Constitutional

right to a fair trial. The appearance from the chronology of the case proceedings is that

McCoy’s guilt has been adjudicated against him before the contempt trial has begun.

Justice requires that criminal proceedings be conducted with no appearance of partiality

or unfairness by the tribunal. Thus, in order to avoid the appearance that McCoy is not

being afforded a fair trial before an impartial trier of fact, McCoy respectfully requests

that this Honorable Court, in the interest of justice, transfer this case to a different judge.

        16. Under 28 U.S.C. §§455(a) and (b)(1), a presiding judge is required to

disqualify himself from hearing a matter “in which his impartiality might reasonably be

questioned” or where “where he has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the proceeding.” Here,

based on the findings and orders already entered by this Honorable Court against McCoy,




                                 6
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 6 of 9
the Court’s impartiality regarding a trial on the criminal contempt allegations may

reasonably be questioned by an objective observer.

        17. Disqualification here is in the best interest of preserving the appearance of

impartiality of the Court and is therefore appropriate under Section 455(a). “The critical

question presented by this statute ‘is not whether the judge is impartial in fact. It is

simply whether another, not knowing whether or not the judge is actually impartial,

might reasonably question his impartiality on the basis of all the circumstances.’” United

States v. DeTemple,162 F.3d 279, 286 (4th Cir. 1998) (internal citations omitted). A court

determining whether disqualification is appropriate under Section 455(a)

                must keep in mind that the hypothetical reasonable observer
                is not the judge himself or a judicial colleague but a person
                outside the judicial system. Judges, accustomed to the process
                of dispassionate decision making and keenly aware of their
                Constitutional and ethical obligations to decide matters
                solely on the merits, may regard asserted conflicts to be more
                innocuous than an outsider would.

Id., at 287.

        18. To an outside observer not familiar with the professionalism of federal judges,

it would reasonably appear in this case that McCoy would not receive the benefit of the

presumption of innocence or trial by an impartial trier of fact because the essential facts

constituting the alleged contempt have already been found by the Court. Under these

circumstances, disqualification is the appropriate action in order to protect McCoy’s right

to a fair trial and to preserve the public’s respect for the judicial system.

        19. Undersigned counsel has advised the government of this motion. The

government, through assigned Assistant U.S. Attorney Mark Odulio, indicates that the

government opposes this motion.




                                 7
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 7 of 9
       20. In conclusion, Defendant McCoy respectfully requests this Honorable Court

to disqualify itself from determining this matter.



                                              Respectfully submitted,

February 18, 2020                             s/ Mark P. Foster, Jr.
                                              NC State Bar #22717
                                              Attorney for Defendant
                                              Foster Law Offices, PLLC
                                              409 East Blvd.
                                              Charlotte, NC 28203
                                              Phone 980-721-5221
                                              markpfosterjr@gmail.com




                                 8
   Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 8 of 9
                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above MOTION FOR
COURT RECUSAL has been duly served on the attorney listed below by e-mail service
through ECF on this date:



                                        Mark Odulio
                                        U.S. Attorney’s Office
                                        227 W. Trade Street, 17th Floor
                                        Charlotte, NC 28202


February 18, 2020                       s/ Mark P. Foster, Jr.
                                        NC State Bar #22717
                                        Foster Law Offices, PLLC
                                        409 East Blvd.
                                        Charlotte, NC 28203
                                        Phone 980-721-5221
                                        E-mail: markpfosterjr@gmail.com




                                9
  Case 3:19-cr-00035-KDB-DCK Document 29 Filed 02/18/20 Page 9 of 9
